 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROLAND MA,
                                                                NO. C19-1764RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER DENYING MOTION TO
                                                                SEAL
11
      CITY OF SEATTLE, et al.,

12
                           Defendants.

13

14
            This matter comes before the Court on plaintiff’s “Ex-Parte Motion for Sealing or
15

16   Restricting Case/Documents.” Dkt. # 21. Plaintiff requests that access to the docket in this

17   matter be limited to court users and case participants: he apparently fears that statements made or
18   evidence produced in this litigation will be used against him in on-going state criminal
19
     proceedings. Having reviewed the motion and the remainder of the record, the motion is
20
     DENIED.
21
            In Nixon v. Warner Commc’ns, 435 U.S. 589, 597 (1978), the Supreme Court recognized
22

23   a federal common law right “to inspect and copy public records and documents.” The Ninth

24   Circuit has made clear that this right extends to documents filed in civil cases and that there is a
25   presumption in favor of public access. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,
26
     1134 (9th Cir. 2003). To overcome the presumption, plaintiff must provide a sufficiently
27

28   ORDER DENYING MOTION TO SEAL - 1
 1   compelling reason for sealing a document or the case docket. Plaintiff has not met his burden.
 2   He acknowledges that police officers are permitted to conduct investigations and to review
 3
     public records. He does not identify any improper use of the information submitted by the parties
 4
     in this litigation, simply noting that what he says or submits here may be adverse to his interests
 5

 6   in pending criminal proceedings. Plaintiff has not shown a compelling reason to prevent or

 7   prohibit public review of this case file, much less to interfere with a law enforcement
 8   investigation. Just as importantly, the requested relief would not prevent the harms plaintiff
 9
     fears. Even if granted, the City of Seattle and the Seattle Police Department would still have
10
     access to the docket and materials filed herein.
11
            In addition, ex party motions are rarely justified. Safeguards that have evolved over many
12

13   decades are built into the civil rules of procedure and generally require that the opponent have

14   notice and an opportunity to be heard. Procedures and timetables for the submission of motions,
15   responses, and replies “are intended to provide a framework for the fair, orderly, and efficient
16
     resolution of disputes. Ex parte applications throw the system out of whack.” In re
17
     Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal. 1989). See LCR 7. They deprive the
18
     opponent of a meaningful opportunity to participate and deprive the Court of the benefits of the
19

20   adversarial system. Seeking relief from the Court without input from both sides is justified only

21   where the moving party will be irreparably harmed or prejudiced if the non-moving party is
22   given notice of the request or the motion is heard according to the regular motions calendar. The
23
     moving party must also show that it played no part in creating the exigency that requires
24
     immediate, ex parte relief.
25

26

27   //

28   ORDER DENYING MOTION TO SEAL - 2
 1        For all of the foregoing reasons, plaintiff’s motion to seal the docket in this case is
 2   DENIED.
 3

 4
          Dated this 14th day of November, 2019.
 5

 6                                            A
                                              Robert S. Lasnik
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER DENYING MOTION TO SEAL - 3
